 



Exhibit 10.19
INDEMNIFICATION AGREEMENT
This Agreement executed August 2, 2007 constitutes that AMEREX GROUP, INC. and
its related companies or subsidiaries, shall and hereby does indemnify and hold
harmless Richard Coody (Indemnitee) against all expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by him or
on his behalf if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any Proceeding (including a Proceeding by
or in the right of the Company), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of Indemnitee. The
only limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined to be unlawful. Whether or not the
indemnification provided for herein is available, in respect of any threatened,
pending or completed action, suit or proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such action, suit or proceeding without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.
The rights of indemnification as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the certificate of incorporation of the Company, the
Bylaws, any agreement, a vote of stockholders, a resolution of directors or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the Oklahoma General Corporation Law, whether by statute or
judicial decision, permits greater indemnification than would be afforded
currently under the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

1



--------------------------------------------------------------------------------



 



This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. This Agreement may also be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Oklahoma, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the District Court,
County of Tulsa, of the State of Oklahoma, and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Oklahoma Court
aforementioned for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Oklahoma, irrevocably P.
David Newsome as its agent in the State of Oklahoma as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Oklahoma, (iv) waive any objection to the
laying of venue of any such action or proceeding in the aforementioned Oklahoma
Court, and (v) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the aforementioned Oklahoma Court has been
brought in an improper or inconvenient forum.
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.

     
Amerex Group, Inc.
Richard Coody
on behalf of the Company and it Board of Directors
   

                     
By:
  /s/ Nicholas Malino       By:   /s/ Richard Coody     Name: Nicholas Malino  
    Name: Richard Coody     Title: CEO       Title: Individual    

 

2